Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 & 13-30 are allowed.

Applicant has amended independent claims 14 & 21 in response to the office action mailed 21 SEP 21.  The amendment and arguments found on pages 8 & 9 of the response are sufficient to overcome the previous rejection.  Claims 1-11 & 13 were previously indicated as being allowable.  Applicant has amended claims 14 & 21 to recite that the device is for a high voltage AC application and further argues that the floating ground of Nishijima is not referenced to the AC source line voltage.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

Gaetano (US 4,110,711) and Miller (US 2018/0226896) both teach transformers that have a secondary side with a floating ground and a primary side coupled with a resistor.  However, neither reference teaches that a secondary side of the transformer having a first output terminal capable of being electrically connected to a floating ground referenced to the loaded or unloaded source AC line voltage and a second output terminal capable of producing an AC voltage above the voltage of the loaded or unloaded AC line voltage source; and at least one resistor having a first terminal electrically connected to the second input terminal of the transformer and a second terminal connected to actual ground.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a voltage harvesting device comprising all the features as recited in the claims and in combination 

Claims 2-11 & 13 are allowable as they depend from claim 1, which is also allowable.

Claim 14 is allowable because the prior art of record does not teach or fairly suggest a voltage harvesting device comprising all the features as recited in the claims and in combination with a secondary side of the transformer having a first output terminal capable of being electrically connected to a floating ground referenced to the loaded or unloaded source AC line voltage and a second output terminal capable of producing an AC voltage above the voltage of the loaded or unloaded AC line voltage source; and at least one resistor having a first terminal electrically connected to the second input terminal of the transformer and a second terminal connected to actual ground.

Claims 15-20 are allowable as they depend from claim 14, which is also allowable.

Claim 21 is allowable because the prior art of record does not teach or fairly suggest a voltage harvesting circuit comprising all the features as recited in the claims and in combination with a secondary side of the transformer having a first output terminal capable of being electrically connected to a floating ground referenced to the loaded or unloaded source AC line voltage and a second output terminal capable of producing an AC voltage above the voltage of 

Claims 22-30 are allowable as they depend from claim 21, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Scott Bauer/Primary Examiner, Art Unit 2839